Citation Nr: 0713850	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  03-28 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for residuals of a 
right jaw injury.

2.  Entitlement to service connection for the residuals of 
dental trauma to tooth #28 for the purpose of obtaining VA 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from August 1968 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In February 2006 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran does not currently have a right jaw 
disability.

2.  Impairment of tooth #28 is not due to trauma.


CONCLUSIONS OF LAW

1.  Residuals of a right jaw injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Tooth #28 trauma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with regards to 
the issues on appeal.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
In a VCAA letter of August 2001 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claims.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in August 2001 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In 
connection with the current appeal, service medical records, 
private medical records and VA outpatient records have been 
obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Residuals of a right jaw injury

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the veteran has not 
claimed that he incurred a right jaw injury while engaging in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.

In the present case, the veteran alleges in his VA-9 Form 
dated in August 2003 that he fell during service, injured his 
jaw and one of his front teeth had to be pinned as a result.  
After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of service 
connection for residuals of a jaw injury.  

Service medical records are silent for any treatment for an 
injury to the right jaw.  The veteran's separation physical 
of November 1971 noted the veteran's head and face as normal.  
Current medical evidence does not show any complaint or 
manifestation of the residuals of a right jaw injury

As noted previously, without competent evidence demonstrating 
a jaw disability, the claim must be denied.  38 C.F.R. § 
3.303; Brammer, 3 Vet. App. 223.  Here, there is no competent 
evidence of residuals of a jaw disability.  While the veteran 
states that he sustained an injury of his right jaw during 
service, there is no support for this contention in the 
service medical records or current medical evidence.  As the 
residuals of an injury of the right jaw have not been 
documented in the record, service connection is not 
warranted.

Dental Trauma

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it was 
due to combat wounds or other service trauma.  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function. There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and  (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a).  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c).  Those who were prisoners of 
war for 90 days or more, as determined by the concerned 
military service department, may be authorized any needed 
dental treatment.  (f) Class IIR (Retroactive). Any veteran 
who had made prior application for and received dental 
treatment from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions:  (1) Application for such retroactive benefits is 
made within one year of April 5, 1983.  (2) Existing 
Department of Veterans Affairs records reflect the prior 
denial of the claim.  All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.  (g) 
Class III.  Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  (h) Class IV.  Those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  (i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  (j) Class VI.  Any veterans scheduled for 
admission or otherwise receiving care and services under 
chapter 17 of 38 U.S.C. may receive outpatient dental care 
which is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.  38 C.F.R. § 17.161.

In the present case, the veteran alleges in his VA-9 Form 
dated in August 2003 that he fell during service, injured his 
jaw and one of his front teeth had to be pinned as a result.  
In support of his claim, the veteran submitted a letter dated 
in September 2001, from a private dentist which states that 
tooth #28, which was worked on while in service, currently 
has a stained crack and needs a crown.  The significance of 
the establishment of service connection for the residuals of 
dental trauma is that the veteran would then be exempt from 
the regulations restricting eligibility for VA dental 
treatment.

Service medical records show that the veteran received 
treatement for tooth #28 during August and September 1969.  
Records show that the veteran had tooth #28 openend and pulp 
extripated, and subsequently opened for drainage in August 
1969, and a cavity filled in September 1969.

At a VA examination of April 2006 the veteran reported that 
he had a toothache while aboard a ship while in service but 
stated the toothache was not related to any trauma or injury.  
He further noted that after getting a root canal treatment 
and the placement of a permanent filling, all pain and 
swelling related to the tooth resolved and he had no problems 
with tooth #28.  He further reported he has never had 
problems or symptoms with tooth #28 since the original 
treatment.  Physical examination revealed that tooth #28 was 
intact with an occlusal amalgam restoration intact.  There 
were no caries noted and no fractures.  Tooth was slightly 
discolored due to amalgam restoration #28.  However, the 
examiner noted that the veteran had multiple other amalgam 
restorations on other teeth that showed a similar amount of 
discoloration.  X-ray revealed silver point endodontic 
obturation within approximately 1mm of apex.  No periapical 
luceny was noted.  The periodontal ligament and lamina dura 
appeared intact and normal.  Crestal bone eight appeared 
normal and consistent with adjacent teeth.  There was no 
evidence of fracture.  There was no functional impairment due 
to loss of motion or masticatory function loss.  There were 
no missing teeth, no limitation of range of motion and no 
bone loss noted on mandible.  The examiner noted that tooth 
#28 was malposed in the arch due to early loss of a primary 
molar and subsequent loss of mesial distal arch space.  He 
opined that attempting to put a crown on tooth #28 would be a 
difficult process.  A significant amount of tooth structure 
would need to be removed simply to be able to place the 
restoration.  Removing excess tooth structure for crown 
placement would not predictably make a potential future 
fracture of tooth #28 less likely.  The examiner opined that 
tooth #28 has functioned perfectly for nearly 37 years, it 
would be best treated by doing nothing at this time.  There 
was no indication that any dental abnormality related to 
tooth#28 were the result of dental trauma.

The Board notes that while the veteran's dental records from 
service show that the veteran had work done on tooth #28 
during service, service medical records do not show any 
treatment for an injury to the right jaw, or of any trauma to 
tooth #28.  Furthermore, the veteran's separation physical 
examination of November 1971 and T-3 dental Exam of September 
1971 did not note any dental disabilities or diseases.  In 
the November 1971 separation physical the veteran's head and 
face were noted as normal.  At the April 2006 VA examination 
the veteran denied any problems with tooth #28 since its 
original root canal and permanent filling while in service.  
It was found that tooth #28 had functioned perfectly for 
nearly 37 years and it was best treated by doing nothing.  
The tooth was noted to be intact with an occlusal amalgam 
restoration intact.  

Review of the veteran's medical records fails to show 
evidence of trauma causing injury of tooth #28 while he was 
on active duty.  The private dentist letter of September 2001 
only state that the veteran's tooth #28 has a stained crack 
and is in need of a crown.  Absent some documentation that 
the veteran sustained dental trauma during service, service 
connection for the residuals of dental trauma for the purpose 
of obtaining VA outpatient dental treatment is not warranted.

The Board has considered all of the remaining provisions of 
38 C.F.R. § 3.381 and 38 U.S.C.A. § 17.161 which provide for 
service connection for dental treatment and finds that none 
are applicable in the present case.


ORDER

Service connection for residuals of a right jaw injury is 
denied.

Service connection for the residuals of dental trauma to 
tooth #28 for the purpose of obtaining VA outpatient dental 
treatment is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


